NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 CONGLIN ZHONG,                                      No. 14-73315

                    Petitioner,                      Agency No. A205-177-113

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Conglin Zhong, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we grant the petition for review and remand.

      Substantial evidence does not support the agency’s credibility determination,

because the agency relied on inconsistencies not supported by the record, see Ren

v. Holder, 648 F.3d 1079, 1087 (9th Cir. 2011), and failed to address Zhong’s

explanations for an inconsistency as to the number of children he had in China, see

Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). Further, the “omission” the

agency relied on is not a specific and cogent reason to find Zhong not credible

under the totality of the circumstances. See Lai, 773 F.3d at 970-76. Thus, we

grant Zhong’s petition for review and remand his asylum and withholding of

removal claims, on an open record, for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-

Olarte v. Holder, 555 F.3d 1089, 1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   14-73315